Title: To James Madison from James Pleasants Jr., 18 May 1817
From: Pleasants, James, Jr.
To: Madison, James


Dear Sir,Goochland 18th May 1817
This letter will be handed you by my son John H. Pleasants. Going into your neighbourhood for a few days, and feeling the highest veneration for your character, he feels the strongest inclination to enjoy the pleasure of seeing you. With a view of indulging that inclination I have taken the liberty of troubling you in this mode of introducing him. Be pleased to present me most respectfully to Mrs. Madison, and believe me to be with sentiments of highest esteem, yr. obt. servant,
James Pleasants Jr
